 1
 2
 3
 4
 5
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
11   ELVIA GONZALEZ,
                                                              Case No.: 2:18-cv-02199-APG-NJK
12              Plaintiff(s),
                                                                             Order
13   v.
                                                                        [Docket No. 15]
14   NANCY A. BERRYHILL,
15              Defendant(s).
16          Pending before the Court is the Commissioner’s unopposed motion to extend the deadline
17 to respond to Plaintiff’s motion to remand by 30 days. Docket No. 15. The underlying reason for
18 the request is counsel’s competing litigation obligations. See id.
19          The Court provides by default a healthy briefing schedule in social security appeals,
20 including a cushioned 30-day period for the Commissioner to respond to the Plaintiff’s motion to
21 remand. See Docket No. 9 at 3. “The Court is cognizant of the difficulties in managing ‘competing
22 workload demands,’ but it appears to have become a matter of routine for the Commissioner to
23 point to such issues in seeking extensions.” Betten v. Berryhill, Case No. 2:18-cv-00536-KJD-
24 NJK, Docket No. 24 (D. Nev. Dec. 06, 2018).1 Bluntly put, having an attorney take on more work
25 than she can handle is not good cause for an extension. See, e.g., Olesczuk v. Citizens One Home
26
27          1
            To be clear, this is not an issue isolated to the attorney assigned to this case, and the Court
   is not impugning her through this order. Instead, this appears to be a common issue for the various
28 attorneys who represent the Commissioner in this Court.

                                                      1
 1 Loans, 2016 U.S. Dist. Lexis 153342, at *6 n.3 (D. Nev. Nov. 4, 2016) (citing Greene v. Alhambra
 2 Hosp. Med. Ctr., 2015 U.S. Dist. Lexis 72697, at *3 (D. Nev. June 3, 2015)). Government
 3 attorneys are not immune from that basic proposition. “This issue needs to be rectified, as the
 4 Court will not continue to indulge such requests ad infinitum.” Betten, Docket No. 24.
 5         The Commissioner’s counsel’s overly heavy workload is not good cause for any extension,
 6 let alone a 30-day extension. As a one-time courtesy, the Court will extend the deadline to respond
 7 to Plaintiff’s motion to April 25, 2019. As it has before, the Court also orders as follows:
 8                 the Commissioner should not expect that the Court will grant future
                   requests based on the apparent over-staffing of [] attorneys. Within
 9                 7 days of the issuance of this order, counsel shall file a proof of
                   service indicating that she has provided a copy of this order to
10                 Deborah Lee Stachel, Regional Chief Counsel, Region IX.
11 Betten, Docket No. 24.
12         Accordingly, the Commissioner’s motion to extend is GRANTED in part and DENIED
13 in part. NO FURTHER EXTENSIONS WILL BE GRANTED.
14         IT IS SO ORDERED.
15         Dated: April 15, 2019
16                                                              ______________________________
                                                                Nancy J. Koppe
17                                                              United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                                    2
